DETAILED ACTION
Status of Claims
The amendment filed 08/19/2022 has been entered. Claims 1-3, 8, 9, 13-15, and 17-19 remain pending. 
Applicant's arguments have been fully considered and they are persuasive in-part. The previous 35 USC 103 rejection over Hasegawa et al. (US 2020/0266491) is withdrawn. Hasegawa teaches preferably 5 vol% or more FEC (para 0027), which is greater than the amount recited. The previous 35 USC 103 rejection over Kim et al. (US 2016/0013518) is maintained and reiterated below. See Response to Arguments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-9, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0013518) in view of Ding et al. (Energy Procedia 105 (2017) 2941 – 2952).
Regarding claim 1, Kim teaches a rechargeable lithium battery comprising:
a positive electrode 114 (Fig. 1);
a negative electrode 112 (Fig. 1) including silicon (para 0095);
a separator 113 (Fig. 1); and
an electrolyte solution including a lithium salt, an organic solvent, and an additive (abstract).
The electrolyte solution includes a lithium salt such as lithium bis(fluorosulfonyl)imide (LiFSI) (para 0074), a fluoroalkyl ether (additive) represented by chemical formula 2 (para 0049), and a carbonate-based compound as an electrolyte solvent (para 0055). The content of the fluoroalkyl ether is preferably about 1-10 vol% (para 0053), which overlaps Applicant’s claimed range of 0.5 to 1.5 parts by weight. The FEC is used in an amount of about 3 parts to about 50 parts (para 0070) wherein the lower concentration of about 3 parts is significantly close to Applicant upper limit of about 2.5 parts by weight.
Kim teaches positive electrode active material (para 0084), but does not expressly teach NCM 811.
Ding, directed to lithium ion batteries, teaches LiNi0.8Co0.1Mn0.1O2 positive electrode material (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to select NCM 811 as the positive active material because LiNi0.8Co0.1Mn0.1O2 is a promising and attractive positive electrode material for application in lithium-ion battery for electric vehicles, due to its high specific capacity, low cost and lower toxicity (abstract).
Together, the combination of Kim and Ding would meet the limitations of wherein the lithium secondary battery has about 60% or greater of an initial discharge capacity after 200 charging/discharging cycles at a temperature of about 45 oC.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited additive concentration for the fluoroalkyl ether because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have recited concentration for the fluoroethylene carbonate because a prima facie case of obviousness exists in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claims 2 and 3, Kim teaches R12 and R13 may be each independently C1-C6 alkyl group substituted with 5 to 12 fluorine atoms (para 0051), which encompasses BTFE and inherently have the recited LUMO energy.
Regarding claim 8, Kim teaches carbonate-based compounds (para 0055).
Regarding claim 9, Kim teaches LiPF6 (para 0074).
Regarding claim 14, based on the above combination, the battery would inherently have the recited conductivity.
Regarding claims 15, 17, and 18, based on the above combination, the battery would inherently have the recited capacity and resistance after the recited number of cycles at recited temperature.
Regarding claim 19, Kim does not teach a vehicle comprising the battery of claim 1; however, secondary lithium ion batteries are commonly known to be used in an electric vehicle.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0013518) in view of Ding et al. (Energy Procedia 105 (2017) 2941 – 2952), as applied to claim 1 above, in further view of Chae et al. (Adv. Funct. Mater. 2014, 24, 3036-3042).
Regarding claim 13, Kim teaches silicon; however, does not expressly teach the anode
composition. 
Chae teaches the silicon content to be about 46 wt.% (p. 3038, left col.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to turn to the prior art for an express recitation of an anode used for the same and has high capacity (Introduction).

Response to Arguments
Applicant argues the instantly claimed content of FEC is important to maintain excellent ionic conductivity through an additive (Formula 1) while improving lifespan characteristics by reducing the amount of the FEC used.
In response, the claimed upper value of about 2.5 parts is significantly close the prior art’s lower value of about 3 parts. Moreover, a review of the data does not show significantly different results between using 2.5 parts FEC versus using 3.0 parts. For example, the difference between Applicant’s Example 2 and Example 3 is 0.04 mS/cm (Table 1). In Table 3, the lifetime characteristic difference is only 0.3%. Furthermore, according to Applicant’s Table 4, Example 2 with 3.0 parts FEC has better 200th lifetime characteristics than Example 3 with a lower FEC amount at 2.0 parts. For these reasons, the prior art rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723